Citation Nr: 1201307	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a urinary disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and October 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2010 for further development.  The issue had originally been characterized as service connection for non-specific urethritis, also claimed as low groin, low back, and back strain.  However, the Veteran limited his appeal to the matter of urethritis in September 2005 and October 2006.  The record now reflects that he does not have urethritis, but that he does have benign prostatic hypertrophy with hesitancy.  Accordingly, the issue has been recharacterized as shown on the cover page to comport with the apparently intended scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to a February 2011 VA examiner, a comparison of the Veteran's hearing test results from pre-induction and service discharge examination showed hearing threshold shifts.  The examiner noted that the Veteran now has bilateral sensorineural hearing loss disability but felt that the Veteran did not have hearing loss related to service, and that the Veteran's tinnitus was not related to service for essentially the same reasons he felt the hearing loss was not.  One of the reasons he believed that there was no relationship was that he felt that the decrease in thresholds between pre-induction and service discharge examination was temporary due to middle ear pathology.  

The Veteran has indicated in June and July 2005 that he had suffered from bilateral hearing loss since firing M-14 rifles in service.  He also indicated in July 2005 that he had attended a 2 week training at Camp Shelby, Mississippi in the summer of 1967 and was told at the time by a doctor doing an examination on him that he had suffered a hearing loss in his right ear.  No efforts have been made to obtain the government records from his time at Camp Shelby in the summer of 1967, and VA is required to make efforts to obtain relevant service treatment records under 38 C.F.R. § 3.159 (2011).  Accordingly, attempts should be made to obtain any available records.  Because the August 2011 VA examiner did not address the Veteran's complaints of continuing symptoms since service, regardless of whether additional records are obtained, the Veteran should be afforded another examination and etiological opinion based on the Veteran's reports of continuing symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Concerning the claim for service connection for a urinary disability, the Veteran had originally been denied service connection for urethritis, which a VA examination report dated in November 2010 shows he does not have.  However, he had had urethritis in service, now has hesitancy as a urinary symptom, and has been diagnosed with benign prostatic hypertrophy in August 2005.  Accordingly, the Veteran's claim encompasses the matter of service connection for benign prostatic hypertrophy and VA examination is necessary on the matter of whether the Veteran's currently diagnosed benign prostatic hypertrophy is related to any incident of service, including the urethritis he had in service.  Clemons; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's service treatment or examination records from his two week training at Camp Shelby, Mississippi in the summer of 1967.  

2.  Thereafter, regardless of whether additional documents are obtained, schedule the Veteran for another VA examination for his hearing loss and tinnitus claims.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's bilateral hearing loss disability and tinnitus are related to service, including any in-service acoustic trauma, taking into account the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service.

3.  Schedule the Veteran for a VA examination for his benign prostatic hypertrophy.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's benign prostatic hypertrophy is related to service, including the urethritis/urethral discharge which the Veteran had in service between July 1965 and February 1966, taking into account medical principals and the Veteran's medical history since service.  

4.  The RO/AMC should review the claims folder to ensure that all of the remand directives have been accomplished, and should take any additional steps necessary to fully comply with the Board's remand.  

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


